M. A. Schwartz brought this action originally in the Cleveland Municipal Court against The Malbin Bros. Company for $2,475.89 and interest, making a total up to the date of filing the suit of $2,534.97. Judgment was rendered by the Municipal Court for Schwartz for $1,-343.72, including costs and interest.
Error was prosecuted to the Cuyahoga Appeals on the sole ground that the Municipal Court had no jurisdiction of the subject matter. The judgment was affirmed on the ground that substantial justice had been done.
The Company, in the Supreme Court, contends :
1. That the amount claimed and not the amount of the judgment determines the Court’s jurisdiction.
2. That the words “Amount claimed” in the statute mean the amount of damages claimed plus the interest up to the date suit was filed.